Exhibit 99.2 – Audited Financial Statements Independent Auditor’s Report To the Members of Bay Harbor Marketing, LLC: We have audited the accompanying balance sheets of Bay Harbor Marketing, LLC (the Company), as of December31, 2007 and 2006 and the related statements of operations and changes in members’ deficit and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor have we been engaged to perform, an audit of the Company’s internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bay Harbor Marketing, LLC as of December 31, 2007 and 2006, and the results of its operations and changes in members’ deficit and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Burr Pilger & Mayer LLP San Francisco, California October 21, 2008 1 BAY HARBOR MARKETING, LLC BALANCE SHEETS December 31, 2007 and 2006 ASSETS 2007 2006 Current assets: Cash and cash equivalents $ 48,322 $ 2,966 Deposits 5,000 2,325 Total current assets 53,322 5,291 Customer list, net - 12,375 Total assets $ 53,322 $ 17,666 LIABILITIES AND MEMBERS’ DEFICIT Current liabilities: Notes payable $ 209,706 - Member payable - $ 21,037 Accrued liabilities 46,123 59,831 Deferred revenue 6,702 14,489 Total current liabilities 262,531 95,357 Notes payable, less current portion 136,774 - Total liabilities 399,305 95,357 Commitments (Note 7) Members' deficit (345,983 ) (77,691 ) Total liabilities and members’ deficit $ 53,322 $ 17,666 2 BAY HARBOR MARKETING, LLC STATEMENTS OF OPERATIONS AND CHANGES IN MEMBERS' DEFICIT for the years ended December 31, 2007 and 2006 2007 2006 Net revenues $ 396,296 $ 118,062 Cost of revenues (140,316 ) (39,326 ) Gross profit 255,980 78,736 Operating expenses: Professional fees 312,923 118,403 Rent and occupancy 35,264 17,292 Office expense 16,073 18,407 Advertising 14,790 10,825 Amortization of customer list 12,375 4,125 Miscellaneous 1,610 934 Total operating expenses 393,035 169,986 Loss from operations (137,055 ) (91,250 ) Interest income (expense), net (26,767 ) (511 ) Net loss (163,822 ) (91,761 ) Members' deficit, beginning of year (77,691 ) (12,492 ) Cash contributions - 150,000 Member share-based compensation - 2,185 Member equity issued with note payable 4,370 - Distributions (108,840 ) (125,623 ) Members' deficit, end of year $ (345,983 ) $ (77,691 ) 3 BAY HARBOR MARKETING, LLC STATEMENTS OF CASH FLOWS for the years ended December 31, 2007 and 2006 2007 2006 Cash flows from operating activities: Net loss $ (163,822 ) $ (91,761 ) Adjustments to reconcile net loss to net cash used in operating activities: Member share-based compensation - 2,185 Amortization of discount on notes payable 850 - Amortization of customer list 12,375 4,125 Changes in current assets and liabilities: Deposits (2,675 ) (2,325 ) Accrued liabilities (8,708 ) 7,246 Deferred revenue (7,787 ) 14,489 Net cash flows used in operating activities (169,767 ) (66,041 ) Cash flows from investing activities: Acquisition of customer list (10,000 ) (6,500 ) Net cash flows used in investing activities (10,000 ) (6,500 ) Cash flows from financing activities: Proceeds from issuance of note payable 350,000 - Proceeds from member borrowings 12,441 Payment of member payable (21,037 ) - Proceeds from equity member contributions - 150,000 Distributions to equity members (103,840 ) (96,500 ) Net cash flows provided by financing activities 225,123 65,941 Net increase (decrease) in cash and cash equivalents 45,356 (6,600 ) Cash and cash equivalents, beginning of year 2,966 9,566 Cash and cash equivalents, end of year $ 48,322 $ 2,966 Supplemental disclosures of cash information: Interest paid $ 19,345 - Supplemental non-cash investing and financing activities: Discount on notes payable $ (4,370 ) - Member equity issued with notes payable $ 4,370 - Distribution to equity member as distribution payable $ (5,000 ) $ (29,123 ) 4 Bay Harbor Marketing, LLC Notes to Financial Statements Organization and Summary of Significant Accounting Policies Business Bay Harbor Marketing, LLC (formerly known as Local Lead, LLC) (the “Company”) was formed as a limited liability company in California in 2004. The primary business is the generation of leads for financial advisors and insurance agents using search engine and internet marketing. The Company built a proprietary software platform to manage all aspects of the lead process, including client management, lead fulfillment and billing. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities, and reported amounts of revenues and expenses during the reporting period.Such estimates include valuation of customer list and accrued liabilities.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include all cash balances and highly liquid investments purchased with an original maturity of three months or less. Revenue Recognition The Company’s revenues consist of sales of the generation of leads (prospects) for financial advisors and insurance agents. The Company recognizes revenue once collectability is established, delivery of the lead has occurred, all performance obligations have been satisfied, and no refund obligations exist. Advertising Costs The Company expenses marketing costs as incurred.Advertising expenses were $14,790 and $10,825 in 2007 and 2006, respectively. Shipping and Handling Costs The Company’s shipping and handling costs are included in cost of sales for all periods presented. Income Taxes The Company is an LLC and therefore all profits are allocated directly to the owners of the LLC and there are no income taxes attributable to the LLC. 5 2. Deposits Deposits consist of amounts due the Company from the current and previous lessor of office space for the rental security deposits the Company paid.As of
